                         Case 17-13943-AJC         Doc 161      Filed 02/26/21       Page 1 of 2




             ORDERED in the Southern District of Florida on February 25, 2021.



                                                                  A. Jay Cristol, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION
                                              www.flsb.uscourts.gov

     In Re:
     LUIS DURAN                                                         CASE NO: 17-13943 AJC

            Debtor                                                      Chapter 13
     _______________________________/

                AGREED ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIM NO #2-3

           THIS CAUSE having come before the court on February 23, 2021 on Debtor’s Objection to Claim

       of Wells Fargo Bank, N.A. 2-3 this court having considered the basis for the objection to the claim,

       agreement of the parties and being otherwise duly advised in the premises, IT IS ORDERED THAT:

       1. Debtor’s Objection to Claim Number 2-3 is sustained.

       2. The arrearage in Claim 2-3 filed by Wells Fargo Bank, N.A. is reduced to $32,941.04.

                                                          ###
     Submitted by:
     Jennifer R. Jorge, Esq.
     Jorge & Acosta Law LLC
     8603 S. Dixie HWY, STE 210
     Pinecrest, FL 33156
     Tel: 786.615.4630
     Fax: 786.615.4632
                       Case 17-13943-AJC        Doc 161     Filed 02/26/21     Page 2 of 2

Fla. Bar No: 0149012
Jennifer@jrjlaw.net

Attorney Jennifer R. Jorge is instructed to mail a conformed copy of this Order to all creditors and interested
parties and file a certificate of service with the Court.




Service List:

Wells Fargo Home Mortgage
PO Box 10368
Des Moines, IA 50306

Ghidotti-Berger
Melbalynn Fisher mfisher@ghidottiberger.com

Nancy K. Neidich, by Electronic Mail
U.S. TRUSTEE BY ELECTRONIC MAIL
